 



Exhibit 10.2
 
April 14, 2006
 
Mr. Paul V. Cusick, Jr.
66 Edmunds Road
Wellesley, MA 02482
 
Dear Paul:
     This letter will serve to confirm our discussions and agreement regarding
your future role with the Company.
     You have indicated your desire to limit your business activities in
anticipation of your full retirement when you reach age 65. As you of course
know, we will publicly announce a search for a replacement Chief Financial
Officer of the Company shortly. You will be deeply involved in that search, and
your efforts to assist that individual in getting oriented will obviously be
critical. It is expected that you will remain in full time employ of the Company
until the successful conclusion of the search and our hiring of a new CFO. You
will enter into a Consultancy Agreement with the Company which will begin when
the new CFO is in place and continue until you reach age 65. The terms of the
Consultancy Agreement will include an annual consulting fee of $85,000 a year.
The Agreement will also provide for the continued availability of an office and
executive secretarial services and reimbursement of all business related
expenses incurred by you during the term of your consultancy. You will undertake
confidentiality and noncompetition constraints in the Agreement.
     The Company has benefited from your long and valuable service, and we look
forward to continuation of your valuable services in this new form.

            Very truly yours,


CENTURY BANCORP, INC.
      /s/ Marshall M. Sloane       Marshall M. Sloane, Chairman of the Board   
       

Accepted and Agreed:

                  By:   /s/ Paul V. Cusick, Jr.         Paul V. Cusick, Jr.     
     

 